


Exhibit 10.1
SENSATA TECHNOLOGIES HOLDING N.V.
2010 EQUITY INCENTIVE PLAN
AWARD AGREEMENT




THIS AWARD AGREEMENT (this "Award Agreement"), dated as of the date specified
below, is entered into by and between Sensata Technologies Holding N.V., a
public limited liability company incorporated under the laws of the Netherlands
(the "Company"), and the Participant specified below, pursuant to the Sensata
Technologies Holdings N.V. 2010 Equity Incentive Plan, as in effect and as
amended from time to time (the "Plan"), which is administered by the Committee.


Certain capitalized terms used herein are defined in Section 2.9 below.
Capitalized terms used but not otherwise defined in this Award Agreement shall
have the meanings given to such terms in the Plan.


I. NOTICE OF STOCK OPTION GRANT


Name:    xxx xxxx


Address:    Street    
City, State zip code


You have been granted an option to purchase Ordinary Shares, subject to the
terms and conditions of the Plan and this Award Agreement, as follows:


Date of Grant:                mmm dd, yyyy


Vesting Commencement Date:         mmm dd, yyyy


Exercise Price per Share:        $00.00


Total Number of Shares Granted:    00,000


Total Exercise Price:             $000,000.00


Type of Option:                Non-Qualified Stock Option


Term/Expiration Date:
If the Participant ceases to serve on the Company's Board for any reason, then
the portion of the Option that has not fully vested as of the Termination Date
shall expire at such time. The portion of the Option that is not subject to
vesting or that has fully vested as of the Participant's Termination Date shall
expire (i) Ten years from the date of grant if the Participant ceases to serve
on the Company's Board for any reason other than termination with Cause or due
to death or Disability, (ii) on the Termination Date if the Participant's
membership on the Board is terminated with Cause, and (iii) in the event the
Participant dies or suffers a Disability, on the date that is six months after
the date on which the Participant ceases to serve on the Co


 
 
 




--------------------------------------------------------------------------------




mpany's Board due to the Participant's death or Disability.


Unless the term of the Option expires earlier as described above, it will expire
upon the following date: Ten years from the date of grant, mmm dd, yyyy.


Vesting Schedule:
The Option shall be exercisable only to the extent that it is vested.



The Option shall become vested in full on the earlier of the first anniversary
of the vesting commencement date specified above, or the date the Director
ceases to be re-nominated provided the Participant continues to serve on the
Company's Board through such date. For the avoidance of doubt, the Option will
not be subject to any performance vesting.


If the Participant ceases to serve on the Board due to the Participant's death
or Disability, the Option shall become vested in full upon the Termination Date.


In the event of a Change of Control, the Option shall become vested in full.
 
II. AGREEMENT


2.1.        Grant of Option. The Company hereby grants to the Participant named
in Part I (the "Participant") an option (the "Option") to purchase the number of
Ordinary Shares, as set forth in Part I, at the exercise price per share set
forth in Part I (the "Exercise Price"), subject to the terms and conditions of
the Plan, which is incorporated herein by reference. Except as expressly set
forth in the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions approved by the Committee and expressly
set forth in this Award Agreement, the terms and conditions of the Award
Agreement shall prevail. For the avoidance of doubt, this Option is designated
as a Non-Qualified Stock Option and is intended to be treated as a Non-Qualified
Stock Option as defined in the Plan.
2.2.    Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in Part I and the applicable
provisions of the Plan and this Award Agreement.
(b)    Procedure for Exercise.
(i)    At any time after all or any portion of the Option has become vested and
prior to its expiration, the Participant may exercise all or any specified
portion of such vested portion of the Option by delivering written notice of
exercise specifically identifying the Option to the third party service provider
that has been appointed by the Company to administer the Option, in the form
attached as Exhibit A or such other form as may be hereinafter adopted by the
Committee (an "Exercise Notice"), together with (i) a written acknowledgment
that the Participant has read and has been afforded an opportunity to ask
questions of management of the Company regarding all financial and other
information provided to the Participant

 
 
 




--------------------------------------------------------------------------------




regarding the Company and (ii) payment in full of the exercise price, in
accordance with Section 2.2(c) herein or as otherwise determined by the
Committee; provided that, for the avoidance of doubt, any participant who is
also subject to Section 16 of the of the Securities Exchange Act of 1934, as
amended (the "1934 Act") must further comply with the notice procedures of the
Company's insider trading and disclosure policies as in effect from time to
time.
(c)    Method of Payment.
(i)    Unless the Committee determines otherwise, payment shall be made (A) in
cash (including check, bank draft, money order or wire transfer of immediately
available funds), (B) by delivery of outstanding Ordinary Shares with a Fair
Market Value on the date of exercise equal to the aggregate exercise price
payable with respect to the Option's exercise, (C) to the extent permitted by
applicable law, by simultaneous sale through a broker reasonably acceptable to
the Committee of Ordinary Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (D)  by authorizing the Company to
withhold from issuance a number of Ordinary Shares issuable upon exercise of the
Option (or portion thereof) which, when multiplied by the Fair Market Value of
an Ordinary Share on the date of exercise, is equal to the aggregate exercise
price payable with respect to the number of shares represented by the Option (or
portion thereof) so exercised or (E) by any combination of the foregoing.
(ii)    In the event the Participant elects to pay the exercise price payable
with respect to the Option pursuant to clause (B) of Section 2.2(c)(i) above,
(A) only a whole number of Ordinary Share(s) (and not fractional Ordinary
Shares) may be tendered in payment, (B) the Participant must present evidence
acceptable to the Company that he or she has owned any such Ordinary Shares
tendered in payment of the exercise price (and that such tendered Ordinary
Shares have not been subject to any substantial risk of forfeiture) for at least
six months prior to the date of exercise, and (C) Ordinary Shares must be
delivered to the Company. Delivery for this purpose may, at the election of the
Participant, be made either by (A) physical delivery of the certificate(s) for
all such Ordinary Shares tendered in payment of the price, accompanied by duly
executed instruments of transfer in a form acceptable to the Company, or
(B) direction to the Participant's broker to transfer, by book entry, of such
Ordinary Shares from a brokerage account of the Participant to a brokerage
account specified by the Company. When payment of the exercise price is made by
delivery of Ordinary Shares, the difference, if any, between the aggregate
exercise price payable with respect to the Option being exercised and the Fair
Market Value of the Ordinary Shares tendered in payment (plus any applicable
taxes) shall be paid in cash. No Participant may tender Ordinary Shares having a
Fair Market Value exceeding the aggregate exercise price payable with respect to
all shares being exercised pursuant to the Option (plus any applicable taxes).
(iii)    In the event the Participant elects to pay the exercise price payable
with respect to the Option pursuant to clause (D) of Section 2.2(c)(i) above,
only a whole number of Ordinary Share(s) (and not fractional Shares) may be
withheld in payment. When payment of the exercise price is made by withholding
of Ordinary Shares, the difference, if any, between the aggregate exercise price
payable with respect to the Option being exercised and the Fair Market Value of
the Ordinary Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No Participant may authorize the withholding of Ordinary Shares
having a Fair Market Value exceeding the aggregate exercise price payable with
respect to the all shares being exercised pursuant to the Option (plus any
applicable taxes). Any withheld Ordinary Shares shall no longer be issuable
under such Option.
2.3.    Non-Transferability of Option. This Option may not be Transferred by the
Participant other than by will or the laws of descent and distribution. Any
attempted Transfer of the Option which is not specifically permitted under the
Plan shall be null and void. The Option may be exercised only by the

 
 
 




--------------------------------------------------------------------------------




Participant; by his or her executor or administrator; by any Person to whom the
Award is transferred by will or the laws of descent and distribution; by his or
her guardian or legal representative; by the executor or administrator of the
estate of any of the foregoing; or, by the guardian or legal representative of
any of the foregoing. All provisions of the Plan and this Award Agreement shall
in any event continue to apply to the Option if it is transferred as permitted
by this Section 2.3 and Article X of the Plan, and any transferee of the Option
shall be bound by all provisions of this Plan and this Award Agreement as and to
the same extent as the original grantee.
2.4.    Term of Option. This Option may be exercised only prior to the
expiration of the term set out in Part I, and may be exercised during such term
only in accordance with the Plan and the terms of this Award Agreement.     
2.5.    Reserved.
2.6.    Taxes.
(a)    The Company shall have the right to require the Participant or his or her
beneficiaries or legal representatives to remit to the Company an amount
sufficient to satisfy his or her minimum federal, state, local and foreign
withholding tax requirements, or to deduct from all payments made in accordance
with the Option amounts sufficient to satisfy such minimum withholding tax
requirements. Whenever payments made in accordance with the Option are to be
made to the Participant in cash, such payments shall be net of any amounts
sufficient to satisfy all federal, state, local and foreign withholding tax
requirements.
(b)    The Committee may, in its discretion permit the Participant to satisfy
his or her tax withholding obligation either by (i) surrendering Award
Securities owned by the Participant or (ii) having the Company withhold from
Award Securities otherwise deliverable to such Participant. Award Securities
surrendered or withheld shall be valued at Fair Market Value as of the date on
which income is required to be recognized for income tax purposes. Once a
Participant surrenders or has withheld Award Securities hereunder, such action
shall be irrevocable. Any deliver of Award Securities under this Section 2.6
shall be subject to the conditions and pursuant to the procedures of Section
2.2(c).
2.7.    Withholding. In a situation where, if the Participant were to receive
Ordinary Shares through exercise of the Option, the Company or any of its
Affiliates (or a former Affiliate) would be obliged to (or would suffer a
disadvantage if it were not to) account for any tax or social security
contributions in any jurisdiction for which that Person would be liable by
virtue of the receipt of the Ordinary Shares or which would be recoverable from
that Person (together, the "Tax Liability"), the Option may not be exercised
unless that Person has either (i) made a payment to the Company or any of its
Affiliates (or a former Affiliate) of an amount at least equal to the Company's
estimate of the Tax Liability, or (ii) entered into arrangements acceptable to
the Company or any of its Affiliates (or a former Affiliate) to secure that such
a payment is made (whether by authorizing the sale of some or all of such
Ordinary Shares, as applicable, on his or her behalf and the payment to the
Company or any of its Affiliates (or a former Affiliate) of the relevant amount
out of the proceeds of sale or otherwise).
2.8.        Representations and Warranties.
(a)    Participant Representations and Warranties. The Participant represents
and warrants to the Company that:
(i)    This Award Agreement constitutes the legal, valid and binding obligation
of the Participant, enforceable against the Participant in accordance with its
terms, and the execution, delivery

 
 
 




--------------------------------------------------------------------------------




and performance of this Award Agreement by the Participant does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Participant is a party or any judgment, order or decree
to which the Participant is subject; and
(ii)    The Participant will review all disclosure materials provided by the
Company in connection with the offering of Ordinary Shares to the Participant
under the 1933 Act.
(b)    Company Representations and Warranties. The Company represents and
warrants to the Participant that:
(i)    This Award Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Company
does not and will not conflict with, violate or cause any breach of any
agreement, contract or instrument to which the Company is a party or any
judgment, order or decree to which the Company is subject.
2.9.        Certain Definitions.
(a)    "Cause" means the commission of, or indictment for, a felony or a crime
involving moral turpitude, or the commission of any other material act or any
material omission to act involving dishonesty, disloyalty or fraud with respect
to the Company or any of its Subsidiaries or any of their customers or
suppliers.
(b)    "Change in Control" means (i) any transaction or series of transactions
in which any Person (whether by merger, sale of securities, recapitalization, or
reorganization) becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act or any successor thereto), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
in the Company, provided that the acquisition of additional securities by any
Person that owns more than 50% of the voting power prior to such acquisition of
additional securities shall not be a Change in Control, (ii) during any
twelve‑month period, individuals who at the beginning of such period constitute
the Board and any new directors whose election by the Board or nomination for
election by the Company's stockholders was approved by at least a majority of
the directors then still in office who either were directors at the beginning of
the period or whose election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, and (iv) a sale or disposition
of all or substantially all of the assets of the Company and its Subsidiaries on
a consolidated basis; provided, that in any instance where an Award is treated
as deferred compensation within the meaning of Section 409A of the Code, "Change
in Control" shall mean a "change in control" as defined in Section 409A(a)(2)(v)
of the Code and the guidance issued thereunder.
(c)    "Termination Date" means, (i) with respect to an employee, the date on
which the Participant is no longer employed by the Company or any of its
Subsidiaries for any reason or (ii) with respect to a director, the date on
which the Participant no longer serves on the Company's Board for any reason.
For the avoidance of doubt, a Participant's Termination Date shall be considered
to be the last date of his actual and active employment with the Company or one
of its Subsidiaries (or with respect to a director, the last date of he actually
and actively serves on the Company's Board), whether such day is selected by
agreement with the Participant or unilaterally by the Company or such Subsidiary
and whether advance notice is or is

 
 
 




--------------------------------------------------------------------------------




not given to the Participant; no period of notice that is or ought to have been
given under applicable law in respect of the termination of employment will be
taken into account in determining entitlement under the Plan.
2.10.    Section 409A of the Code
(a)    This Award Agreement is intended to comply with the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. To the extent the Award Agreement is
subject to Section 409A of the Code, it shall be paid in a manner that will
comply with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Award Agreement that is
inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void. The Company
shall have no liability to the Participant, or any other party, if the Option is
not so exempt or compliant or for any action taken by the Board or the Company
and, in the event that any amount pursuant to the Option becomes subject to
penalties under Section 409A of the Code, responsibility for payment of such
penalties shall rest solely with the Participant and not with the Company. In no
event shall the Company, the Board, or any of their respective Affiliates be
liable to the Participant or any other Person for any cost, expense, tax,
liability or other detriment imposed on the Participant or any other Person
under Section 409A of the Code related to the Participant's acceptance of the
Option or participation in the transactions contemplated by the Plan.
Notwithstanding any contrary provision in this Award Agreement or the Plan, any
payment(s) of "nonqualified deferred compensation" (within the meaning of
Section 409A of the Code) that are otherwise required to be made under this
Award Agreement or the Plan to a "specified employee" (as defined under Section
409A of the Code) as a result of his or her separation from service (other than
a payment that is not subject to Section 409A of the Code) shall be delayed for
the first six (6) months following such separation from service (or, if earlier,
the date of death of the specified employee) and shall instead be paid on the
payment date that immediately follows the end of such six month period or as
soon as administratively practicable thereafter.
(b)    Notwithstanding any of the foregoing provisions of this Award Agreement
or any of the provisions of the Plan, and in addition to the powers of amendment
set forth in Sections 12.1 and 12.2 of the Plan, the provisions hereof may be
amended unilaterally by the Company from time to time to the extent necessary
(and only to the extent necessary) to prevent the implementation, application or
existence (as the case may be) of any such provision from (i) requiring the
inclusion of any compensation deferred pursuant to the provisions of this Award
Agreement or the Plan in the Participant's gross income pursuant to Section 409A
of the Code, and the regulations issued thereunder from time to time and/or
(ii) inadvertently causing the Option to be treated as providing for the
deferral of compensation pursuant to such Code section and regulations.
2.11.    Participant Compliance.
(a)    In connection with the subscription to or exercise of the Option, and/or
the transfer of any Award Security, the Participant shall comply with (i) all
applicable securities laws, including, to the extent applicable, the Securities
Act, the 1934 Act and the Dutch Financial Supervision Act, and the rules and
regulations promulgated thereunder and (ii)  to the extent applicable to the
Participant, the insider trading and disclosure policies or procedures of the
Company as in effect from time to time, including, without limitation, policies
regarding compliance with Section 16 of the 1934 Act and Section 5:65 of the
Dutch Financial Supervision Act.

 
 
 




--------------------------------------------------------------------------------




(b)    In connection with the subscription to or exercise of the option, the
Participant shall execute such documents necessary for the Company to perfect
exemptions from registration under any applicable federal and state securities
laws in the United States and elsewhere as the Company may reasonably request.
2.12.    Data Protection. By entering into this Award Agreement and by
participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing of Personal data relating
to the Participant so that the Company and its Affiliates can fulfill their
obligations and exercise their rights under this Award Agreement and the Plan
and generally administer and manage the Plan. This data will include, but may
not be limited to, data about participation in the Plan and securities offered
or received, purchased or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Options were
granted) about the Participant and his participation in the Plan.
2.13.    No Right to Employment. Any questions as to whether and when there has
been a termination and the cause of such termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant's employment or service at any time, for any reason
and with or without Cause.
2.14.    Notices. Any notice required or permitted to be made under the Plan,
the Award Agreement, or the Exercise Notice shall be in writing and shall be
deemed given, delivered and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile prior
to 5:00 p.m. (New York time) on a business day, (ii) the business day after the
date of transmission, if such notice or communication is delivered via facsimile
later than 5:00 p.m. (New York time) on any business day and earlier than 11:59
p.m. (New York time) on the day preceding the next business day, (iii) one (1)
business day after when sent, if sent by nationally recognized overnight courier
service (charges prepaid), and (iv) actual receipt by the Person to whom such
notice is required to be given. All notices shall be addressed (a) to the
Participant at the Participant's address as set forth in the books and records
of the Company and its Subsidiaries, or (b) to the Company or the Committee at
the principal office of the Company clearly marked "Attention: Compensation
Committee".
2.15.    Severability. Whenever possible, each provision of this Award Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Award Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Award
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
2.16.    Binding Agreement; Assignment. This Award Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided by
Section 2.3 hereof) any part of this Award Agreement without the prior express
written consent of the Company.
2.17.    Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
2.18.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Award Agreement and the Plan and the
consummation of the transactions

 
 
 




--------------------------------------------------------------------------------




contemplated thereunder.
2.19.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. The Company shall give written notice to the Participant
of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant.
2.20.    Governing Law and Forum; Waiver of Jury Trial. This Award Agreement and
the Plan shall be construed and interpreted in accordance with the laws of the
State of New York, United States. The Participant hereby agrees that any suit,
action or proceeding brought by or against the Participant in connection with
this Award Agreement or the Plan shall be brought solely in the state and
federal courts sitting in the State of New York, County of New York, United
States, and the Participant consents to the jurisdiction and venue of each such
court. THE PARTICIPANT IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST THE PARTICIPANT IN
RESPECT OF HIS OR HER RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER THE PLAN.


* * * * *

 
 
 




--------------------------------------------------------------------------------


By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Award Agreement. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and Award Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below; provided, however, that any
failure to do so shall not constitute a breach of this Award Agreement.




PARTICIPANT:                        SENSATA TECHNOLOGIES
HOLDING N.V.




___________________________________        __________________________________
Name                                Authorized Signer    
Street                                
City, State
    

[Signature Page to Award Agreement]

--------------------------------------------------------------------------------


EXHIBIT A


SENSATA TECHNOLOGIES HOLDING N.V.
2010 EQUITY INCENTIVE PLAN
EXERCISE NOTICE


Sensata Technologies Holding N.V.
Kolthofsingel 8

Almelo,  7602 EM

Netherlands
Attention: [_____]


(i)    Exercise of Option. Effective as of today, ___________, 20__, the
undersigned ("Participant") hereby elects to exercise Participant's option to
purchase _________ shares of the Ordinary Shares (the "Shares") of Sensata
Technologies Holding N.V. (the "Company") under and pursuant to the 2010 Equity
Incentive Plan (the "Plan") and the 2010 Equity Incentive Plan Award Agreement,
dated as of __________ ___, 20 (the "Award Agreement"). As permitted under the
Award Agreement Participant intends to exercise the Option pursuant to a (check
box) cash exercise or cashless exercise method. Unless otherwise defined in this
exercise notice (this "Exercise Notice"), capitalized terms shall have the
meanings given to them in the Plan.


(ii)    Representations of Participant. Participant acknowledges that
Participant has received, read, and understood the Plan and the Award Agreement
and agrees to abide by and be bound by their terms and conditions.


(iii)    Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorize transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Award Securities,
notwithstanding the exercise of the Option, except as provided in Section 4.9 of
the Plan. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Option is exercised, except as provided in
Section 3.2(c) of the Plan.


Participant shall enjoy rights as a stockholder until such time as Participant
disposes of the Shares.


(iv)    Tax Consultation. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant's purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.


(v).    Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Notice or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.


(vi)    Successors and Assigns. The Company may assign any of its rights under
this Exercise

 
A-2
 




--------------------------------------------------------------------------------


Notice to single or multiple assignees, and this Exercise Notice shall inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.


(vii)    Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Participant or by the Company forthwith to
the Board or the Committee, which shall review such dispute at its next regular
meeting. The resolution of such dispute by the Board or the Committee, as
determined in good faith in accordance with the terms of the Plan and the Award
Agreement, shall be final and binding on the Company and on Participant.


(viii)    Governing Law; Severability. This Exercise Notice, the Award Agreement
and the Plan shall be construed and interpreted in accordance with the laws of
the State of New York, United States. The Participant hereby agrees that any
suit, action or proceeding brought by or against the Participant in connection
with this Exercise Notice, the Award Agreement or the Plan shall be brought
solely in the state and federal courts sitting in the State of New York, County
of New York, United States, and the Participant consents to the jurisdiction and
venue of each such court. THE PARTICIPANT IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
THE PARTICIPANT IN RESPECT OF HIS OR HER RIGHTS OR OBLIGATIONS HEREUNDER OR
UNDER THE PLAN.


(ix)    Notices. Any notice required or permitted to be made under the Plan, the
Award Agreement, or the Exercise Notice shall be in writing and shall be deemed
given, delivered and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile prior to 5:00 p.m.
(New York time) on a business day, (ii) the business day after the date of
transmission, if such notice or communication is delivered via facsimile later
than 5:00 p.m. (New York time) on any business day and earlier than 11:59 p.m.
(New York time) on the day preceding the next business day, (iii) one (1)
business day after when sent, if sent by nationally recognized overnight courier
service (charges prepaid), and (iv) actual receipt by the Person to whom such
notice is required to be given. All notices shall be addressed (a) to the
Participant at the Participant's address as set forth in the books and records
of the Company and its Subsidiaries, or (b) to the Company or the Committee at
the principal office of the Company clearly marked "Attention: Compensation
Committee"


(x)    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Exercise Notice.


(xi)    Delivery of Payment. Participant herewith delivers to the Company the
full Exercise Price for the Shares.


(xii)    Entire Agreement. This Agreement, together with the Plan and the Award
Agreement, contains the entire agreement between the parties hereto with respect
to the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.


* * * * *







 
A-2
 




--------------------------------------------------------------------------------


Submitted by:                        Accepted by:


PARTICIPANT:
SENSATA TECHNOLOGIES HOLDING N.V.





_________________________        _________________________
[Name of Participant]                By: ______________________
Its: ______________________


Address:                        Address:
______________________
Kolthofsingel 8

______________________
Almelo, 7602 EM

______________________
Netherlands

Attention:

 
[Signature Page to Exercise Notice]
 


